PER CURIAM:
Carolyn M. Richards appeals from the district court’s order entering summary judgment in favor of the Defendant on her employment discrimination action alleging a hostile work environment and retaliation. We have reviewed the record, including the parties’ briefs, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Richards v. Rumsfeld, No. CA-02-1114-A (E.D. Va. filed Feb. 25, 2003; entered Feb. 26, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED